DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swoboda (US 20130179743) in view of Schultz et al.(US 6262596 herein after Schultz).

Regarding claim 1, Swoboda teaches a system for development interface, comprising: a development board, comprising a debug transmission interface; a host PC, used for being electrically connected to the debug transmission interface (Fig. 1 “Debug and Test System 1100”, “The Link 1300”, “DTS cJTAG Adapter 1110”, “TAP Controller 1130”, [0315] “a debug test system ("DTS") 1100 and a target system ("TS") 1200, coupled to each other by link 1300. The debug test system 1100 may comprise a DTS cJTAG adapter 1110”);
 wherein a data form of the debug transmission interface comprising a header field (Fig. 29 “Scan Packet”, “One”, [1080] “SScan header preceding the data packet”, and a data field (Fig. 29 “continuous payload”, Fig. 162 “Data”, [1013] “The header and data content are shown in FIG. 161 and FIG. 162 respectively”),
 wherein a specific instruction is set in the header field when a mass data transmission is performed ([1087] “A CDX transfer is activated when all of the following are true: A transfer is not active, Link IDs are assigned, CDX is enabled, TAP state is either IDLE, Pause_DR, Pause_IR, and The TMS for the TAP state is a zero (0)”, (Examiner Note: TMS is located in the header)),
 such that a length limitation of the data field is removed ([1080] “The data may be any data type as the adapter's CDX operation does not include a protocol”, Fig. 29 “continuous payload”, (Examiner Note: data is continuous so there is no length limitation),
 wherein a serial data transfer mode ([0348] “Data that would be sent across these wires under the JTAG architecture is instead sent as individual data bits within a cJTAG message packet. An example of such a serialized message packet is shown in FIG. 11.”) is switched when the development board receives the specific instruction ([0445] “The wide interface supports dynamically switching between standard and advanced modes”), such that all of data in the data field can be received (Fig. 29 “Packet 0”, “Packet n”, “scan packet”, [1078] “An advanced mode capability called custom data transport (CDX) provides a means to use the TAP Shift_DR state to implement a custom link protocol”).
Although Swoboda teaches wherein a data form of the debug transmission interface comprising a header field (Fig. 29 “Scan Packet”, “One”, [1080] “SScan header preceding the data packet”, and a data field (Fig. 29 “continuous payload”, Fig. 162 “Data”, [1013] “The header and data content are shown in FIG. 161 and FIG. 162 respectively”).
Swoboda does not teach an address field.
Schultz teaches an address field (col 10 lines 1-10 “writes a data word to a selected configuration register by generating a corresponding register enable Signal in response to the register address field transmitted in the header word of the bit stream”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swoboda to incorporate the teachings of Schultz. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system. 

Regarding claim 12, a mass data transmission method for development interface, comprising: providing a host PC and a development board; providing a debug transmission interface, wherein a data form of the debug transmission interface comprising a header field, an address field and a data field; setting a specific instruction in the header field to remove a length limitation of the data field when the host PC performs a mass data transmission; and switching to a serial data transfer mode when the development board receives the specific instruction, such that all of data in the data field can be received (Examiner’s Note: Claim 12 is the method claim of claim 1, thus is contain similar limitation, detailed mapping is omitted).

Regarding claim 2, Swoboda teaches wherein, when the data are received in the serial data transfer mode, the development board switches to an original debug transmission mode ([0684] “Change packets are inserted between scan packets when a register write in standard mode changes the link operating mode to advanced or when a register write occurs and the link operating mode is advanced. The content of change packets allows the extension of the packet length, detection of timeouts, and the ending of the packet with a return to either the SS or AS states, Fig. 9 “SS”, “Switch Compete and Standard Mode”).

Regarding claim 3, Swoboda teaches wherein the debug transmission interface is SWD interface (Serial Wired Debug Interface) ([1078] “CDX allows varied debug technologies such as the single-wire debug (SWD)”). 

Regarding claim 4, Swoboda teaches wherein the debug transmission interface is JTAG (Joint Test Action Group) interface ([0348] “The packet shown includes bits representing the TDI, TDO and TMS signals of the JTAG interface”).

Regarding claim 13, Swoboda teaches wherein after receiving all of data in the data field in the serial data transfer mode (Fig. 29 “Packet 0”, “Packet n”, “scan packet”, [1078] “An advanced mode capability called custom data transport (CDX) provides a means to use the TAP Shift_DR state to implement a custom link protocol”), further comprising: switching to an original debug transmission mode by the development board ([0684] “Change packets are inserted between scan packets when a register write in standard mode changes the link operating mode to advanced or when a register write occurs and the link operating mode is advanced. The content of change packets allows the extension of the packet length, detection of timeouts, and the ending of the packet with a return to either the SS or AS states, Fig. 9 “SS”, “Switch Compete and Standard Mode”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swoboda in view of Schultz as applied to claim 1-4, 12-13 above, and further in view of Menon et al.(US 9535117 herein after Menon).

Regarding claim 5, Swoboda and Schultz does not teach wherein the host PC comprises a USB (Universal Serial Bus) interface, wherein the host PC is electrically connected to the debug transmission interface through the USB interface and an adapter circuit.
However, Menon  teaches wherein the host PC comprises a USB (Universal Serial Bus) interface, wherein the host PC is electrically connected to the debug transmission interface through the USB interface and an adapter circuit (col 6 lines 10-20 “A DAM adapter 504 may be used to communicatively couple to the computing device 102. When the DAM adapter 504 is communicatively coupled, a configuration channel. Such as the CC1 134 and CC2 136 of FIG. 1, may communicatively present a DFP 506 via a USB Type-C connector cable 508, and the computing device 102 “).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Swoboda and Schultz to incorporate the teachings of Menon. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the system. 


Claims 6 -8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plofsky (US 7539900) in view of Huott et al.(US 20080092005 herein after Huott).

Regarding claim 6, Plofsky teaches  a system for development interface, comprising: a development board (Fig. 4 “200”, “PLD 16”, col 6 lines10-15 “a testing or debugging board 200 in which sits PLD 16”), comprising a debug transmission interface (Fig. 4 “Parallel connector 212”, “JTAG connector 214”, “USB connector 216”, col 6 lines 15-25 “By way of example, shown are a general-purpose parallel I/O port connector 212, a JTAG connector 214 and a USB connector 216. Through any one of these ports communication is enabled to either a test system (used when the PLD is being tested by the manufacturer), or to a host computer (used by a design engineer to debug the PLD)”);
 a host PC (Fig. 4 “Test system or Host Computer 220”), used for being electrically connected to the debug transmission interface (Fig. 4 “Parallel connector 212”, “JTAG connector 214”, “USB connector 216”, col 6 lines 15-25 “By way of example, shown are a general-purpose parallel I/O port connector 212, a JTAG connector 214 and a USB connector 216. Through any one of these ports communication is enabled to either a test system (used when the PLD is being tested by the manufacturer), or to a host computer (used by a design engineer to debug the PLD)”);
 wherein the development board includes an in-system programming (ISP) function (col 6 lines 40-45 “PLD 16 may be programmed for either testing or debugging purposes by using the SRAM object file (SOF) or by using the programming object file (POF). When using the SOF, the design is downloaded into SRAM 204”),
 wherein, when a host PC transmits a preset data to the development board (col 6 lines 60-67 -col 7 lines 1-3 “In step 312 the PLD is placed into the test socket (or other board) and a “configure device for test” procedure is performed. As part of this configuration, the on-chip microprocessor and its associated memory are programmed with the selected test routines. One or many routines may be chosen. The memory holds the selected routine patterns and other test vectors while the microprocessor may be programmed with a control program or control signals”),
wherein an ISP firmware and the data are transmitted to the development board (col 6 lines 60-67 -col 7 lines 1-3 “In step 312 the PLD is placed into the test socket (or other board) and a “configure device for test” procedure is performed. As part of this configuration, the on-chip microprocessor and its associated memory are programmed with the selected test routines. One or many routines may be chosen. The memory holds the selected routine patterns and other test vectors while the microprocessor may be programmed with a control program or control signals”, col 7 lines4-6 “Optionally, in step 316 analysis and compression routines may also be programmed into the microprocessor”)
Although wherein an ISP firmware and the data are transmitted to the development board (col 6 lines 60-67 -col 7 lines 1-3 “In step 312 the PLD is placed into the test socket (or other board) and a “configure device for test” procedure is performed. As part of this configuration, the on-chip microprocessor and its associated memory are programmed with the selected test routines. One or many routines may be chosen. The memory holds the selected routine patterns and other test vectors while the microprocessor may be programmed with a control program or control signals”, col 7 lines4-6 “Optionally, in step 316 analysis and compression routines may also be programmed into the microprocessor”)
. Plosky does not teach the host determines a specific compression encoding from a plurality of compression encodings according to a characteristic of the preset data and the host PC performs a data compression to the preset data to obtain a compressed data according to the specific compression encoding
compressed data are transmitted to the development board, wherein the development board decompresses the compressed data according to the ISP firmware.
Huott teaches the host determines a specific compression encoding from a plurality of compression encodings according to a characteristic of the preset data ([0023] “The packet encoding performed by compression module 4 is defined, in part, in terms of packet field characteristics such as the bit-length of particular fields and overall packet size. The embodiment depicted in FIG. 1 further includes a compression mode select module 14 communicatively coupled to compression module 4 for selecting the compression mode and/or switching between compression modes used by compression module 4 in accordance with the data pattern characteristics of the test vectors 6)
 and the host PC performs a data compression to the preset data to obtain a compressed data according to the specific compression encoding (Fig. 1 “ATE 5”, [0023] “The packet encoding performed by compression module 4 is defined, in part, in terms of packet field characteristics such as the bit-length of particular fields and overall packet size. The embodiment depicted in FIG. 1 further includes a compression mode select module 14 communicatively coupled to compression module 4 for selecting the compression mode and/or switching between compression modes used by compression module 4 in accordance with the data pattern characteristics of the test vectors 6)
 compressed data are transmitted to the development board ([0018] “the present invention may be deployed as part of a compression encoding module for compressing serial test data input utilized for boundary scan testing. In another aspect, the present invention comprises decompression/decoding logic for restoring the compressed input test vector data which can then be scanned into the DUT at the DUT clock speed”), wherein the development board decompresses the compressed data according to the ISP firmware ([0027] “During boundary scan testing using test system 10, the packetized, compressed test vectors 8 are serially delivered over the TDI input from ATE 5 to DUT 15 where the compressed test vector data is expanded, scanned in, and applied to the interconnects and internal logic of cores 16a-16n. To accommodate the serially scanned in data”, [0030] “The CMP_MODE input from ATE 5 sets the expansion mode for expansion module 12 consistent with the currently set compression mode set by compression mode select module 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plosky to incorporate the teachings of Huott. One of ordinary skill in the art would have been motivated to make this modification in order to increase the speed of processing of the system. 

	Regarding claim 7, Plosky does not teach wherein the host PC edits the ISP firmware according to the specific compression encoding.
	However, Huott teaches wherein the host PC edits the ISP firmware according to the specific compression encoding (Fig. 1 “ATE 5”, [0023] “As explained in further detail below, in addition to dictating the required expansion/decoding procedure (discussed below), the selected compression mode may substantially affect compression resolution and the efficiency of the overall scan testing process. Compression mode select module 14 may be utilized to selectively modify the manner of compression in terms of packet and packet field sizes as well as bucket select field mapping such as that depicted and explained below with reference to FIG. 3C”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plosky to incorporate the teachings of Huott. One of ordinary skill in the art would have been motivated to make this modification in order to minimize bandwidth of system. 


	Regarding claim 8, Plosky does not teach wherein the host PC divides the preset data into a plurality of sub-segment data and then compresses the plurality of sub-segment data.
	However, Huott teaches wherein the host PC divides the preset data into a plurality of sub-segment data and then compresses the plurality of sub-segment data ([0019] “Fundamentally, the compression encoding entails packetizing a serial input bit-string, comprising one or more test vectors, into multiple packets each including at least two basic fields. One field, referred to in a preferred embodiment as a "bucket select field," directly or indirectly encodes the bit length of a bit-string encoded by the packet. The other field is a fill value field that indicates the uniform binary value (either 1 or 0) of the string”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plosky to incorporate the teachings of Huott. One of ordinary skill in the art would have been motivated to make this modification in order to minimize bandwidth of system. 


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plosky in view of Huott as applied to claim 6-8 above, and further in view of Barlow et al.(US 20090150728 herein after Barlow).

Regarding claim 9, Plosky does not teach wherein after the development board de-compressed the compressed data, performs the ISP firmware to verify the correctness of a decompressed data.
However, Huott teaches wherein after the development board de-compressed the compressed data (Fig. 1 “ATE 5”, [0023] “As explained in further detail below, in addition to dictating the required expansion/decoding procedure (discussed below), the selected compression mode may substantially affect compression resolution and the efficiency of the overall scan testing process. Compression mode select module 14 may be utilized to selectively modify the manner of compression in terms of packet and packet field sizes as well as bucket select field mapping such as that depicted and explained below with reference to FIG. 3C”), a decompressed data ([0027] “During boundary scan testing using test system 10, the packetized, compressed test vectors 8 are serially delivered over the TDI input from ATE 5 to DUT 15 where the compressed test vector data is expanded, scanned in, and applied to the interconnects and internal logic of cores 16a-16n. To accommodate the serially scanned in data, the boundary scan architecture of DUT 15 includes a boundary scan register comprising multiple scan latch cells C.sub.1-C.sub.p connected between each pin (not depicted) of each of the cores 16a-16n and the internal core logic”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plosky to incorporate the teachings of Huott. One of ordinary skill in the art would have been motivated to make this modification in order to minimize bandwidth of system. 

Huott does not teach performs the ISP firmware to verify the correctness of a data.
Barlow teaches performs the ISP firmware to verify the correctness of a data ([0036] “The transmission protocol engine 236 may also add integrity check characters and related protocol instructions to the trace data stream to validate the subchannel information once received by the external debug trace component”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Plosky, and Huott to incorporate the teachings of Barlow. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of system. 

Regarding claim 10, Plosky does not teach wherein after the development board de-compressed the compressed data, the development board verifies the correctness of a decompress data according to the CRC (Cyclical Redundancy Check).
Huott teaches wherein after the development board de-compressed the compressed data ([0027] “During boundary scan testing using test system 10, the packetized, compressed test vectors 8 are serially delivered over the TDI input from ATE 5 to DUT 15 where the compressed test vector data is expanded, scanned in, and applied to the interconnects and internal logic of cores 16a-16n. To accommodate the serially scanned in data, the boundary scan architecture of DUT 15 includes a boundary scan register comprising multiple scan latch cells C.sub.1-C.sub.p connected between each pin (not depicted) of each of the cores 16a-16n and the internal core logic”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plosky to incorporate the teachings of Huott. One of ordinary skill in the art would have been motivated to make this modification in order to minimize bandwidth of system.
Huott does not teach the development board verifies the correctness of a decompress data according to the CRC (Cyclical Redundancy Check).
Barlow teaches the development board verifies the correctness of a decompress data according to the CRC (Cyclical Redundancy Check) ([0036] “transmission protocol engine 236 may also add integrity check characters … In one implementation, cyclic redundancy checking (CRC) may be used to perform the data validation. CRC is usually used to detect random, uncorrelated changes in data. CRC is a type of checksum algorithm takes a string of bytes and calculates from it a few bytes (the checksum) that depend on the entire file. If anything in the file changes, the checksum will change”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Plosky, and Huott to incorporate the teachings of Barlow. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of system.

Claim11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plosky in view of Swoboda as applied to claims 6-8 above, and further in view of Swoboda.

Regarding claim 11, Plosky and Huott does not teach wherein the debug transmission interface is SWD interface (Serial Wired Debug Interface).
However, Swoboda teaches wherein the debug transmission interface is SWD interface (Serial Wired Debug Interface) ([1078] “CDX allows varied debug technologies such as the single-wire debug (SWD)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Plosky, Huott to incorporate the teachings of Swoboda. One of ordinary skill in the art would have been motivated to make this modification in order to increase speed of system. 

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swoboda in view of Schultz as applied to claims 1-4, 12-13 above, and further in view of Plofsky further in view of Huott.

Regarding claim 14, Swoboda and Schultz does not teach wherein the development board comprises a ISP (In-System Programming) function, wherein, when the host PC transmits a preset data to the development board, the method further comprises: determining a specific compression encoding from a plurality of compression encodings according to a characteristic of the preset data, and compressing the preset data into a compressed data according to the specific compression encoding; transmitting a ISP firmware and the compressed data to the development board from the host PC; and decompressing the compressed data by the development board according to the ISP firmware.
However, Plofsky teaches wherein the development board comprises a ISP (In-System Programming) function (col 6 lines 40-45 “PLD 16 may be programmed for either testing or debugging purposes by using the SRAM object file (SOF) or by using the programming object file (POF). When using the SOF, the design is downloaded into SRAM 204”),
 wherein, when the host PC transmits a preset data to the development board (col 6 lines 60-67 -col 7 lines 1-3 “In step 312 the PLD is placed into the test socket (or other board) and a “configure device for test” procedure is performed. As part of this configuration, the on-chip microprocessor and its associated memory are programmed with the selected test routines. One or many routines may be chosen. The memory holds the selected routine patterns and other test vectors while the microprocessor may be programmed with a control program or control signals”);
 transmitting a ISP firmware and the data to the development board from the host PC (col 6 lines 60-67 -col 7 lines 1-3 “In step 312 the PLD is placed into the test socket (or other board) and a “configure device for test” procedure is performed. As part of this configuration, the on-chip microprocessor and its associated memory are programmed with the selected test routines. One or many routines may be chosen. The memory holds the selected routine patterns and other test vectors while the microprocessor may be programmed with a control program or control signals”, col 7 lines4-6 “Optionally, in step 316 analysis and compression routines may also be programmed into the microprocessor”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Swoboda and Schultz to incorporate the teachings of Plosky. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of system. 
Plofsky does not teach determining a specific compression encoding from a plurality of compression encodings according to a characteristic of the preset data, and compressing the preset data into a compressed data according to the specific compression encoding; compressed data are transmitted to the development board; compressed data are transmitted to the development board; and decompressing the compressed data by the development board according to the ISP firmware.
Huott teaches determining a specific compression encoding from a plurality of compression encodings according to a characteristic of the preset data ([0023] “The packet encoding performed by compression module 4 is defined, in part, in terms of packet field characteristics such as the bit-length of particular fields and overall packet size. The embodiment depicted in FIG. 1 further includes a compression mode select module 14 communicatively coupled to compression module 4 for selecting the compression mode and/or switching between compression modes used by compression module 4 in accordance with the data pattern characteristics of the test vectors 6),
 and compressing the preset data into a compressed data according to the specific compression encoding; compressed data are transmitted to the development board ([0023] “The packet encoding performed by compression module 4 is defined, in part, in terms of packet field characteristics such as the bit-length of particular fields and overall packet size. The embodiment depicted in FIG. 1 further includes a compression mode select module 14 communicatively coupled to compression module 4 for selecting the compression mode and/or switching between compression modes used by compression module 4 in accordance with the data pattern characteristics of the test vectors 6);
 compressed data are transmitted to the development board ([0018] “the present invention may be deployed as part of a compression encoding module for compressing serial test data input utilized for boundary scan testing. In another aspect, the present invention comprises decompression/decoding logic for restoring the compressed input test vector data which can then be scanned into the DUT at the DUT clock speed”)
and decompressing the compressed data by the development board according to the ISP firmware ([0027] “During boundary scan testing using test system 10, the packetized, compressed test vectors 8 are serially delivered over the TDI input from ATE 5 to DUT 15 where the compressed test vector data is expanded, scanned in, and applied to the interconnects and internal logic of cores 16a-16n. To accommodate the serially scanned in data”, [0030] “The CMP_MODE input from ATE 5 sets the expansion mode for expansion module 12 consistent with the currently set compression mode set by compression mode select module 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Swoboda, Schultz, Plosky to incorporate the teachings of Huott. One of ordinary skill in the art would have been motivated to make this modification in order to minimize bandwidth usage of system. 

	Regarding claim 15, Swoboda, Schultz, and Plosky does not teach wherein the host PC edits the ISP firmware according to the specific compression encoding.
	However, Huott teaches wherein the host PC edits the ISP firmware according to the specific compression encoding (Fig. 1 “ATE 5”, [0023] “As explained in further detail below, in addition to dictating the required expansion/decoding procedure (discussed below), the selected compression mode may substantially affect compression resolution and the efficiency of the overall scan testing process. Compression mode select module 14 may be utilized to selectively modify the manner of compression in terms of packet and packet field sizes as well as bucket select field mapping such as that depicted and explained below with reference to FIG. 3C”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Swoboda, Schultz, Plosky to incorporate the teachings of Huott. One of ordinary skill in the art would have been motivated to make this modification in order to minimize bandwidth usage of system. 

Regarding claim 16, Swoboda, Schultz, and Plosky does not teach wherein, when the host PC transmits the preset data to the development board, dividing the preset data into a plurality sub-segment data and then compressing the plurality of sub-segment data.
Huott teaches wherein, when the host PC transmits the preset data to the development board, dividing the preset data into a plurality sub-segment data and then compressing the plurality of sub-segment data ([0019] “Fundamentally, the compression encoding entails packetizing a serial input bit-string, comprising one or more test vectors, into multiple packets each including at least two basic fields. One field, referred to in a preferred embodiment as a "bucket select field," directly or indirectly encodes the bit length of a bit-string encoded by the packet. The other field is a fill value field that indicates the uniform binary value (either 1 or 0) of the string”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Swoboda, Schultz, Plosky to incorporate the teachings of Huott. One of ordinary skill in the art would have been motivated to make this modification in order to minimize bandwidth usage of system. 

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swoboda in view of Schultz further in view of Plosky further in view of Huott as applied to claims 14-16 above, and further in view of Barlow.


Regarding claim 17, Swoboda, Schultz, and Plosky does not teach wherein after the development board de-compressed the compressed data, performing the ISP firmware to verify the correctness of a decompressed data.
However, Huott teaches wherein after the development board de-compressed the compressed data (Fig. 1 “ATE 5”, [0023] “As explained in further detail below, in addition to dictating the required expansion/decoding procedure (discussed below), the selected compression mode may substantially affect compression resolution and the efficiency of the overall scan testing process. Compression mode select module 14 may be utilized to selectively modify the manner of compression in terms of packet and packet field sizes as well as bucket select field mapping such as that depicted and explained below with reference to FIG. 3C”), a decompressed data ([0027] “During boundary scan testing using test system 10, the packetized, compressed test vectors 8 are serially delivered over the TDI input from ATE 5 to DUT 15 where the compressed test vector data is expanded, scanned in, and applied to the interconnects and internal logic of cores 16a-16n. To accommodate the serially scanned in data, the boundary scan architecture of DUT 15 includes a boundary scan register comprising multiple scan latch cells C.sub.1-C.sub.p connected between each pin (not depicted) of each of the cores 16a-16n and the internal core logic”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Swoboda, Schultz, Plosky to incorporate the teachings of Huott. One of ordinary skill in the art would have been motivated to make this modification in order to minimize bandwidth usage of system. 
Huott does not teach performing the ISP 14firmware to verify the correctness of a decompressed data.
Barlow teaches performing the ISP 14firmware to verify the correctness of a decompressed data ([0036] “The transmission protocol engine 236 may also add integrity check characters and related protocol instructions to the trace data stream to validate the subchannel information once received by the external debug trace component”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Swoboda, Schultz, Plosky, Huott to incorporate the teachings of Barlow. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of system. 
Regarding claim 18, Swoboda, Schultz, and Plosky does not teach wherein after the development board de-compressed the compressed data, verifying the correctness of a decompress data according to the CRC (Cyclical Redundancy Check).
Huott teaches wherein after the development board de-compressed the compressed data ([0027] “During boundary scan testing using test system 10, the packetized, compressed test vectors 8 are serially delivered over the TDI input from ATE 5 to DUT 15 where the compressed test vector data is expanded, scanned in, and applied to the interconnects and internal logic of cores 16a-16n. To accommodate the serially scanned in data, the boundary scan architecture of DUT 15 includes a boundary scan register comprising multiple scan latch cells C.sub.1-C.sub.p connected between each pin (not depicted) of each of the cores 16a-16n and the internal core logic”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Swoboda, Schultz, Plosky to incorporate the teachings of Huott. One of ordinary skill in the art would have been motivated to make this modification in order to minimize bandwidth usage of system. 
Huott does not teach verifying the correctness of a decompress data according to the CRC (Cyclical Redundancy Check).
Barlow teaches verifying the correctness of a decompress data according to the CRC (Cyclical Redundancy Check)([0036] “transmission protocol engine 236 may also add integrity check characters … In one implementation, cyclic redundancy checking (CRC) may be used to perform the data validation. CRC is usually used to detect random, uncorrelated changes in data. CRC is a type of checksum algorithm takes a string of bytes and calculates from it a few bytes (the checksum) that depend on the entire file. If anything in the file changes, the checksum will change”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Swoboda, Schultz, Plosky, Huott to incorporate the teachings of Barlow. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of system. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411        

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411